DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  9-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bozzano et al. (US 2013/0253240 A1) in view of Miller (US 2012/0184787 A1). 
Bozzano discloses a method for producing paraffin from natural oil [0004] and kerosene and/or another source(s) of hydrocarbons, comprising the steps of:
providing a first feed stream comprising kerosene and/or another source(s) of
hydrocarbons [0007]:
 pre-fractionating the first feed stream (the kerosene) to produce a first heart cut paraffin stream comprising paraffins in a heart cut range [0007], wherein the first heart cut paraffin stream comprises C10-C13 hydrocarbons [0017]
the first heart cut paraffin stream is combined with a second feed stream comprising natural oil feedstock [0018] to form a combined stream [0007].
hydrotreating the combined stream (deoxygenating the combined steam is achieved by hydrotreatment [0018]; 
fractionating the hydrotreated stream to remove paraffins that are heavier and/or lighter than the heart cut range to form a second heart cut paraffin stream [0007], 
dehydrogenating the second heart cut paraffin stream to form a stream comprising olefins [0021]-[0024]. 
Bozzano further discloses a step of separating branched and cyclic components from the second heart stream before the dehydrogenation step to form a linear heart cut [0020] and a step of purifying the olefin product [0025]. The olefin product is then alkylated with benzene to produce alkylbenzene [0028].  See Figures 1 and 2; claims 1-14. 
Bozzano does not teach that the second feed stream comprising a waste plastic. 
Miller discloses process for making base oils by providing a first feed stream comprising hydrocarbons (the whole effluent from the hydrocracking step of par [0022]); pre-fractionating the first feed stream to produce a first heart cut paraffin stream (the waxy light neutral base oil, see par [0022]) comprising paraffins in a heart cut range; combining the first heart cut paraffin stream (the waxy light neutral base oil) with a second feed stream comprising waste plastic feedstock (the wax derived from pyrolyzing of the waste plastic which had been pre-fractionated, see par [0034-[0036]) to form a combined stream; hydrotreating (hydroisomerization is a hydrotreatment process, see par [0038]; hydrofinishing is also a hydrotreatment process, see par [0042]) the combined stream; and fractionating the hydrotreated stream (see par [0043]) to remove paraffins that are heavier and/or lighter than the heart cut range to form a second heart cut paraffin stream. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of  Bozzano by substituting natural oil with a waste plastic feedstock as suggested by Miller to use an alternative renewable feedstock. 
Claims 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 above, and further in view of Connor et al. (US 7,202,205 B1).
The process of Bozzano is as discussed above. 
Bozzano does not teach step of producing alkylbenzene sulfonate surfactant and oxo alcohol as claimed.
Connor teaches a process wherein in paraffins are dehydrogenated to produce olefins. Olefins are purified and then alkylated with benzene to produced alkylbenzene. The alkylbenzene is then sulfonated to form an alkylbenzene sulfonate surfactant. Connor also teaches that olefins are hydroformylated to produce an oxo alcohol which is then ethoxylated to produce surfactant. See abstract; col. 1, line 61 through col. 2, line 28; col. 2, lines 51-60; col. 3, lines 26-34; col. 3, lines 64 through col. 4, line 3; col. 5, lines 1-5; col. 6, lines 41-48; col. 10; line 8-61; col. 11, lines 45-59; col. 12, line 53 through col. 14, line 19; Figures 1-9 and 14-18. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Miller’ 787 by producing alkylbenzene sulfonate surfactant, oxo alcohol, and surfactant as suggested by Connor because such steps are known to be effective to produce such products. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 9 above, and further in view of in view of Miller et al. (US 6,150,577)
Miller’787 does not teach that the plastic waste (the second feed) is hydrotreated. 
 Miller’577 teaches that the plastic waste is hydrotreated. (See col. 4, lines 26-41)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Miller’787 by hydrotreating the plastics feed as suggested by Miller’577 to remove contaminants such as N, S or O because N, S and O could deactivate downstream catalyst. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13, 21, 22, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. U.S 10,308,896 in view of Connor et al. (US 7,202,205 B1).
Although the claims at issue are not identical, they are not patentably distinct from each other because most the limitations of the present claimed sets are overlapped with the patent claimed sets. The U.S Patent claimed set does not teach a step of producing olefin alkylbenzene, alkylbenzene sulfonate surfactant, and oxo alcohol; However, Connor teaches steps to produce such products as currently claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the U.S patent claimed set by producing the products as suggested by Connor when such products are desired. 
 
Response to Arguments
The argument that Miller does not teach a pre-fractionating the first stream as claimed is not persuasive because of the new rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/Primary Examiner, Art Unit 1771